TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-00-00749-CR




                                  Daniel Aguilar, Appellant

                                               v.

                                 The State of Texas, Appellee



  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT
         NO. 00-097, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



PER CURIAM

               On October 20, 2000, Daniel Aguilar perfected this appeal from a judgment of

conviction for indecency with a child. On December 19, 2000, appellant filed a written waiver

of appeal signed by appellant, his attorney, and the trial judge. This document reflects a knowing

and voluntary waiver of the right to appeal. We construe this waiver as a withdrawal of the notice

of appeal. See Tex. R. App. P. 42.2(a).

               The appeal is dismissed.



Before Justices Kidd, B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: March 8, 2001

Do Not Publish